DETAILED ACTION
Status of Claims
	Claims 1-9, 12 and 14-20 are pending.
	Claims 10-11 and 13 are cancelled.
	Claims 14-19 are withdrawn from consideration.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species a in the reply filed on 23 August 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “which is optionally be substituted” may be more appropriately written without the term “be”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrasing to identify R12, R13 and R14 is indefinite because the second option “b” indicates that, for example, R13 is equivalent to R13.  It is unclear what is required for option “b”.  Similarly, the phrasing for indicating R31 and R32 are unclear because it is unclear what reference numbers R31 and R32 are if option b is selected.  
Regarding claims 5 and 9, claims 5 and 9 depend from claim 1.  Claim 1 indicates n is 1 to 6.  Claims 5 and 9 indicate that n is equal to zero which does not fall within the range of claim 1.  It is therefore unclear what value of n is required for claims 5 and 9. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokumoto et al. (US 2011/0077376). 
Regarding claims 1-9 and 12, Tokumoto discloses a composition comprising a hydroxyalkyltriethylenediamine (title), aqueous solution [0087], [0133] and copper ions [0051], [0078] that satisfies the claimed formula (I) including (Ia-Id).  The composition of Tokumoto is inclusive of 1,6-Hexanediamine, 2,2,4(or 2,4,4)-trimethyl- and 1,2-Ethanediamine [0013], Table 7.
Claim(s) 1-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winchell (US 2004/0006055).  
Regarding claims 1-9 and 12, Winchell discloses a composition comprising the structures of formulas (I) through (IV) [0011] inclusive of propanediamine, ethanediamine, cyclohexanediamine, propanediamine, cyclohexanediamine 1R, 2R, copper ions in an aqueous solution [0039], [0046], [0228]-[0229].   
Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paneccasio Jr. et al. (US 2017/0233883).  
Regarding claims 1 and 20, Paneccasio Jr. discloses a process for depositing a metal layer on a substrate (abstract) comprising
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2010/069810 – reaction product of potassium tert-butylate and glycerine carbonate
US 2011/0288230 – glycerol carbonate, diamine

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795